Case 4:19-cv-02994 Document 28 Filed on 02/05/20 in TXSD Page 1 of 2




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 05, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-02994 Document 28 Filed on 02/05/20 in TXSD Page 2 of 2
